DETAILED ACTION
1.	This Notice of Allowance is in response to the Application filed on September 27, 2019.
REASONS FOR ALLOWANCE
2.	Claims 1-9 are allowable over the references of record for at least the following reasons:
	Claim 1: a hollow cylindrical body with a fuel inlet hole in one side of said cylindrical body, and a fuel outlet hole in the other side of said cylindrical body, a perforated cylindrical separator inside said body, and a reactive sheet formed by at least one magnetic element which is situated between the perforated separator and the inner wall of the hollow cylindrical body.
	The closest prior art is the Back reference (Korean Reference No. 2012/0135980A).  The Back reference fails to disclose each and every feature of claim 1.  Furthermore, modifying the Back reference to arrive at the language of independent claim 1 would render the Back reference inoperable for its intended purpose.  Modifying the Back reference so that the cylindrical separator (the tube defining the passage where fuel flows through in (FIG. 3)) was perforated would be compromise the spiral flow of the fluid through the pipe thereby rendering the device inoperable for its intended function.  Accordingly, there is allowable subject matter.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747